 Case 1:19-cr-00392-PKC Document 52 Filed 05/18/20 Page 1 of 7 PageID #: 241

                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York

AAS/SME/LB/CJN                                  271 Cadman Plaza East
F. #2019R01145                                  Brooklyn, New York 11201


                                                May 18, 2020


By Email and ECF

Moe Fodeman, Esq.
Wilson Sonsini Goodrich & Rosati, PC
1301 Avenue of the Americas
40th Floor
New York, NY 10019

             Re:    United States v. Bo Mao
                    Criminal Docket No. 19-392 (PKC)

Dear Mr. Fodeman:

              Enclosed please find the government’s seventh production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure (“FRCP 16”). This
discovery supplements the government’s previous productions dated January 22, 2020;
February 3, 2020; February 11, 2020, February 28, 2020; March 3, 2020, and March 5, 2020.
The discovery is being produced pursuant to the Protective Order entered by the Court on
January 10, 2020. See ECF Docket Entry No. 30. Draft transcripts and translations are
produced pursuant to the parties’ stipulation regarding the same. See EC Docket Entry No.
49. Certain identifying terms used herein are defined in the complaint in this matter. See
United States v. Bo Mao, 4:19-MJ-647 (N.D.Tex.). The government also requests reciprocal
discovery from the defendant.

             The enclosed discovery consists of the following:
Case 1:19-cr-00392-PKC Document 52 Filed 05/18/20 Page 2 of 7 PageID #: 242



                               Category of Discovery
      Document Description     Pursuant to Protective            Bates Range
                                      Order

1 Draft transcript of the        Discovery Material     DOJ_MAO_A_0003770490 -
  defendant’s post-arrest             (“DM”)            DOJ_MAO_A_0003770553
  statement


2 Documents from financial                DM            DOJ_MAO_A_0003770554 –
  institutions                                          DOJ_MAO_A_0003770732




3 Documents from the Victim     Sensitive Discovery     DOJ_MAO_A_0003770733 –
  Company                        Material (“SDM”)       DOJ_MAO_A_0003774454

4 Draft transcripts and                   DM            DOJ_MAO_A_0003774455 –
  translations of recordings                            DOJ_MAO_A_0003774510
  from the Mansfield Law
  Enforcement Center in
  Mansfield, Texas

5 Documents from a venture             SDM              DOJ_MAO_A_0003774511 –
  capital firm                                          DOJ_MAO_A_0003774597

6 Documents from the Texas                DM            DOJ_MAO_A_0003774598 –
  University                                            DOJ_MAO_A_0003774631

7 Documents from the Victim        DM and SDM           DOJ_MAO_A_0003774632 –
  Company                        (See Attachment 1)     DOJ_MAO_A_0003793258


                                           Very truly yours,

                                           RICHARD P. DONOGHUE
                                           United States Attorney

                                    By:     /s/ Sarah M. Evans
                                           Alexander A. Solomon
                                           Sarah M. Evans
                                           Assistant United States Attorneys
                                           (718) 254-7000


                                       2
 Case 1:19-cr-00392-PKC Document 52 Filed 05/18/20 Page 3 of 7 PageID #: 243



                                               DEBORAH L. CONNOR
                                               Chief, Money Laundering and Asset
                                               Recovery Section, Criminal Division
                                               U.S. Department of Justice

                                        By:    /s/ Christian J. Nauvel
                                               Laura Billings
                                               Christian J. Nauvel
                                               Trial Attorneys

                                               JAY I. BRATT
                                               Chief, Counterintelligence and Export
                                               Control Section
                                               National Security Division, U.S. Department
                                               of Justice

                                        By:    /s/ Thea D. R. Kendler
                                               Thea D. R. Kendler
                                               David Lim
                                               Trial Attorneys

cc:   Clerk of the Court (PKC) (by ECF) (without Enclosures)




                                           3
    Case 1:19-cr-00392-PKC Document 52 Filed 05/18/20 Page 4 of 7 PageID #: 244


 PRODUCTION BEGDOC       PRODUCTION ENDDOC       DISCOVERY TYPE

DOJ_MAO_A_0003774632   DOJ_MAO_A_0003774763   Sensitive Discovery

DOJ_MAO_A_0003774764   DOJ_MAO_A_0003774765   Regular Discovery

DOJ_MAO_A_0003774766   DOJ_MAO_A_0003777579   Sensitive Discovery

DOJ_MAO_A_0003777580   DOJ_MAO_A_0003777594   Regular Discovery

DOJ_MAO_A_0003777595   DOJ_MAO_A_0003777887   Sensitive Discovery

DOJ_MAO_A_0003777888   DOJ_MAO_A_0003777892   Regular Discovery

DOJ_MAO_A_0003777893   DOJ_MAO_A_0003778205   Sensitive Discovery

DOJ_MAO_A_0003778206   DOJ_MAO_A_0003778209   Regular Discovery

DOJ_MAO_A_0003778210   DOJ_MAO_A_0003778251   Sensitive Discovery

DOJ_MAO_A_0003778252   DOJ_MAO_A_0003778255   Regular Discovery

DOJ_MAO_A_0003778256   DOJ_MAO_A_0003778441   Sensitive Discovery

DOJ_MAO_A_0003778442   DOJ_MAO_A_0003778444   Regular Discovery

DOJ_MAO_A_0003778445   DOJ_MAO_A_0003779168   Sensitive Discovery

DOJ_MAO_A_0003779169   DOJ_MAO_A_0003779173   Regular Discovery

DOJ_MAO_A_0003779174   DOJ_MAO_A_0003779222   Sensitive Discovery

DOJ_MAO_A_0003779223   DOJ_MAO_A_0003779226   Regular Discovery

DOJ_MAO_A_0003779227   DOJ_MAO_A_0003779442   Sensitive Discovery

DOJ_MAO_A_0003779443   DOJ_MAO_A_0003779447   Regular Discovery

DOJ_MAO_A_0003779448   DOJ_MAO_A_0003779602   Sensitive Discovery

DOJ_MAO_A_0003779603   DOJ_MAO_A_0003779608   Regular Discovery

DOJ_MAO_A_0003779609   DOJ_MAO_A_0003779622   Sensitive Discovery

DOJ_MAO_A_0003779623   DOJ_MAO_A_0003779626   Regular Discovery

DOJ_MAO_A_0003779627   DOJ_MAO_A_0003780473   Sensitive Discovery

DOJ_MAO_A_0003780474   DOJ_MAO_A_0003780487   Regular Discovery

DOJ_MAO_A_0003780488   DOJ_MAO_A_0003781027   Sensitive Discovery

DOJ_MAO_A_0003781031   DOJ_MAO_A_0003782026   Sensitive Discovery

DOJ_MAO_A_0003782027   DOJ_MAO_A_0003782079   Regular Discovery

DOJ_MAO_A_0003782080   DOJ_MAO_A_0003782260   Sensitive Discovery

DOJ_MAO_A_0003782261   DOJ_MAO_A_0003782294   Regular Discovery

DOJ_MAO_A_0003782295   DOJ_MAO_A_0003782306   Sensitive Discovery

DOJ_MAO_A_0003782307   DOJ_MAO_A_0003782321   Regular Discovery
    Case 1:19-cr-00392-PKC Document 52 Filed 05/18/20 Page 5 of 7 PageID #: 245


DOJ_MAO_A_0003782322   DOJ_MAO_A_0003782407   Sensitive Discovery

DOJ_MAO_A_0003782408   DOJ_MAO_A_0003782475   Regular Discovery

DOJ_MAO_A_0003782476   DOJ_MAO_A_0003782498   Sensitive Discovery

DOJ_MAO_A_0003782499   DOJ_MAO_A_0003782742   Regular Discovery

DOJ_MAO_A_0003782743   DOJ_MAO_A_0003782854   Sensitive Discovery

DOJ_MAO_A_0003782855   DOJ_MAO_A_0003782863   Regular Discovery

DOJ_MAO_A_0003782864   DOJ_MAO_A_0003783266   Sensitive Discovery

DOJ_MAO_A_0003783267   DOJ_MAO_A_0003783269   Regular Discovery

DOJ_MAO_A_0003783270   DOJ_MAO_A_0003784155   Sensitive Discovery

DOJ_MAO_A_0003784156   DOJ_MAO_A_0003784160   Regular Discovery

DOJ_MAO_A_0003784161   DOJ_MAO_A_0003784400   Sensitive Discovery

DOJ_MAO_A_0003784401   DOJ_MAO_A_0003784696   Regular Discovery

DOJ_MAO_A_0003784697   DOJ_MAO_A_0003784873   Sensitive Discovery

DOJ_MAO_A_0003784874   DOJ_MAO_A_0003784887   Regular Discovery

DOJ_MAO_A_0003784888   DOJ_MAO_A_0003785104   Sensitive Discovery

DOJ_MAO_A_0003785105   DOJ_MAO_A_0003785225   Regular Discovery

DOJ_MAO_A_0003785226   DOJ_MAO_A_0003785323   Sensitive Discovery

DOJ_MAO_A_0003785324   DOJ_MAO_A_0003785327   Regular Discovery

DOJ_MAO_A_0003785328   DOJ_MAO_A_0003785415   Sensitive Discovery

DOJ_MAO_A_0003785416   DOJ_MAO_A_0003785425   Regular Discovery

DOJ_MAO_A_0003785426   DOJ_MAO_A_0003785556   Sensitive Discovery

DOJ_MAO_A_0003785557   DOJ_MAO_A_0003785572   Regular Discovery

DOJ_MAO_A_0003785573   DOJ_MAO_A_0003785893   Sensitive Discovery

DOJ_MAO_A_0003785894   DOJ_MAO_A_0003785937   Regular Discovery

DOJ_MAO_A_0003785938   DOJ_MAO_A_0003786134   Sensitive Discovery

DOJ_MAO_A_0003786135   DOJ_MAO_A_0003786143   Regular Discovery

DOJ_MAO_A_0003786144   DOJ_MAO_A_0003786309   Sensitive Discovery

DOJ_MAO_A_0003786310   DOJ_MAO_A_0003786316   Regular Discovery

DOJ_MAO_A_0003786317   DOJ_MAO_A_0003786469   Sensitive Discovery

DOJ_MAO_A_0003786470   DOJ_MAO_A_0003786474   Regular Discovery

DOJ_MAO_A_0003786475   DOJ_MAO_A_0003786703   Sensitive Discovery

DOJ_MAO_A_0003786704   DOJ_MAO_A_0003786707   Regular Discovery
    Case 1:19-cr-00392-PKC Document 52 Filed 05/18/20 Page 6 of 7 PageID #: 246


DOJ_MAO_A_0003786708   DOJ_MAO_A_0003786782   Sensitive Discovery

DOJ_MAO_A_0003786783   DOJ_MAO_A_0003786844   Regular Discovery

DOJ_MAO_A_0003786845   DOJ_MAO_A_0003786940   Sensitive Discovery

DOJ_MAO_A_0003786941   DOJ_MAO_A_0003786946   Regular Discovery

DOJ_MAO_A_0003786947   DOJ_MAO_A_0003787237   Sensitive Discovery

DOJ_MAO_A_0003787238   DOJ_MAO_A_0003787243   Regular Discovery

DOJ_MAO_A_0003787244   DOJ_MAO_A_0003787328   Sensitive Discovery

DOJ_MAO_A_0003787329   DOJ_MAO_A_0003787416   Regular Discovery

DOJ_MAO_A_0003787417   DOJ_MAO_A_0003787501   Sensitive Discovery

DOJ_MAO_A_0003787502   DOJ_MAO_A_0003787581   Regular Discovery

DOJ_MAO_A_0003787582   DOJ_MAO_A_0003787700   Sensitive Discovery

DOJ_MAO_A_0003787701   DOJ_MAO_A_0003787771   Regular Discovery

DOJ_MAO_A_0003787772   DOJ_MAO_A_0003788517   Sensitive Discovery

DOJ_MAO_A_0003788518   DOJ_MAO_A_0003788580   Regular Discovery

DOJ_MAO_A_0003788581   DOJ_MAO_A_0003790395   Sensitive Discovery

DOJ_MAO_A_0003790396   DOJ_MAO_A_0003790404   Regular Discovery

DOJ_MAO_A_0003790405   DOJ_MAO_A_0003791331   Sensitive Discovery

DOJ_MAO_A_0003791332   DOJ_MAO_A_0003791437   Regular Discovery

DOJ_MAO_A_0003791438   DOJ_MAO_A_0003791846   Sensitive Discovery

DOJ_MAO_A_0003791847   DOJ_MAO_A_0003791895   Regular Discovery

DOJ_MAO_A_0003791896   DOJ_MAO_A_0003791909   Sensitive Discovery

DOJ_MAO_A_0003791910   DOJ_MAO_A_0003791916   Regular Discovery

DOJ_MAO_A_0003791917   DOJ_MAO_A_0003791991   Sensitive Discovery

DOJ_MAO_A_0003791992   DOJ_MAO_A_0003792048   Regular Discovery

DOJ_MAO_A_0003792049   DOJ_MAO_A_0003792094   Sensitive Discovery

DOJ_MAO_A_0003792095   DOJ_MAO_A_0003792123   Regular Discovery

DOJ_MAO_A_0003792124   DOJ_MAO_A_0003792149   Sensitive Discovery

DOJ_MAO_A_0003792150   DOJ_MAO_A_0003792170   Regular Discovery

DOJ_MAO_A_0003792171   DOJ_MAO_A_0003792196   Sensitive Discovery

DOJ_MAO_A_0003792197   DOJ_MAO_A_0003792206   Regular Discovery

DOJ_MAO_A_0003792207   DOJ_MAO_A_0003792504   Sensitive Discovery

DOJ_MAO_A_0003792505   DOJ_MAO_A_0003792510   Regular Discovery
    Case 1:19-cr-00392-PKC Document 52 Filed 05/18/20 Page 7 of 7 PageID #: 247


DOJ_MAO_A_0003792511   DOJ_MAO_A_0003792520   Sensitive Discovery

DOJ_MAO_A_0003792521   DOJ_MAO_A_0003792811   Regular Discovery

DOJ_MAO_A_0003792812   DOJ_MAO_A_0003792860   Sensitive Discovery

DOJ_MAO_A_0003792861   DOJ_MAO_A_0003793258   Regular Discovery
